                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        BRENT SHIPP, et al.,                               Case No. 19-cv-01709-JST
                                                           Plaintiffs,
                                   8
                                                                                               ORDER RE: MOTION FOR
                                                    v.                                         PRELIMINARY INJUNCTION
                                   9

                                  10        LIBBY SCHAAF, et al.,                              Re: ECF No. 7
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiffs Brent Shipp and Eric De Guzman’s motion for a preliminary

                                  14   injunction. ECF No. 7. The Court will deny the motion.

                                  15   I.       BACKGROUND

                                  16            The City of Oakland has enacted ordinances recognizing “that a shelter crisis exists due to

                                  17   a ‘significant number of persons . . . without the ability to obtain shelter, resulting in a threat to

                                  18   their health and safety.’” ECF No. 1-2 (February 13, 2019 memo from City Council President

                                  19   Rebecca Kaplan) at 1. As part of its response to this crisis, the City’s Public Works Department

                                  20   has a Standard Operating Procedure (“S.O.P.”) regarding the removal of homeless encampments

                                  21   from public rights-of-way, parks, and City-owned property. ECF No. 1-2 at 10. The S.O.P.

                                  22   contemplates that sometimes the belongings of occupants will be removed when encampments are

                                  23   cleared, and states that the S.O.P.’s “guidelines must be followed to protect the constitutional

                                  24   rights of persons whose personal property remains at these locations.” Id. As relevant here, the

                                  25   required procedures include the following:

                                  26            •        A Notice to Vacate will be posted “in multiple visible locations at the area” at least

                                  27   72 hours prior to the closure.

                                  28            •        “City personnel shall not prevent occupants from retrieving their belongings before
                                   1   vacating the encampment site.”

                                   2            •      “City personnel shall not confiscate or remove belongings from site when the

                                   3   occupant is present, absent a reasonable belief that the belongings are an immediate threat to

                                   4   public health and safety or are evidence of a crime or contraband.”

                                   5            •      “[The Public Works Agency] shall itemize the belongings collected and include the

                                   6   location, date, and time of collection on the itemization form.”

                                   7            •      There is an exception to the previous paragraph for “belongings that are considered

                                   8   to be clearly trash or are unsafe for storage, such as food or food wrappers, soiled items, or used

                                   9   personal hygiene items.” Public works employees are directed to “immediately dispose of” such

                                  10   items.

                                  11            •      “A ‘Notice of Collected Property’ will be posted where the original ‘Notice to

                                  12   Vacate’ was previously posted, and will contain the [Public Works Agency] Call Center telephone
Northern District of California
 United States District Court




                                  13   number.”

                                  14            •      Public Works will store the collected belongings at a Public Works facility for at

                                  15   least ninety (90) days.

                                  16   ECF No. 14-2 at 16-17.

                                  17            The S.O.P. governs both permanent encampment closures and temporary “clean and clear”

                                  18   operations, after which encampment residents are permitted to return to living at the site. ECF No.

                                  19   14-1 at 4-5.

                                  20            Plaintiffs Shipp and De Guzman are currently unhoused and live in an encampment located

                                  21   at East 12th Street and 16th Avenue in the City of Oakland. They have lived in encampments in

                                  22   other locations in the City from which they were evicted and their belongings seized. They allege

                                  23   that the City violates its own policy by disposing of unhoused persons’ belongings improperly.

                                  24   They “want the City of Oakland to follow their so called policy and stop throwing away people’s

                                  25   belongings . . . [and] do the job they are paid to do & bag, tag and & store our belongings for 90

                                  26   days.” ECF No. 1 at 5. They contend that the City’s actions violate their constitutional rights

                                  27   under the Fourth, Eighth, and Fourteenth Amendments.

                                  28            On March 29, 2019, the Department of Public Works posted a notice that public works
                                                                                         2
                                   1   crews would “temporarily close the encampment” in the median on East 12th Street from 14th to

                                   2   19th Avenues “between the hours of 8 AM and 4 PM” on Wednesday, April 3, 2019, or on the

                                   3   next business day, “to clean the site thoroughly.” ECF No. 3 at 3. The notice further cautioned

                                   4   that “[a]ny property left at this site at the time of cleanup will be removed from the site and stored

                                   5   by Public Works. Property that is unsafe or hazardous to store will be discarded immediately.”

                                   6   Id.

                                   7          Plaintiffs filed this pro se action on April 2, 2019, and immediately moved for a temporary

                                   8   restraining order and a preliminary injunction to prevent this temporary closure. ECF Nos. 1, 3, 7.

                                   9   Given the imminence of the closure, the Court issued a temporary restraining order on an ex parte

                                  10   basis that evening, enjoining the City from vacating Plaintiffs’ encampment for 14 days. ECF No.

                                  11   11 at 5. The Court further ordered the City to show cause why a preliminary injunction should not

                                  12   issue. Id. at 5-6. The City filed its response on April 8, 2019, ECF No. 14, and Plaintiffs did not
Northern District of California
 United States District Court




                                  13   file a reply. At the hearing on April 16, 2019, Plaintiff De Guzman appeared on his own behalf

                                  14   and offered testimony and argument.

                                  15   II.    LEGAL STANDARD

                                  16          A plaintiff seeking a preliminary injunction “must establish that he is likely to succeed on

                                  17   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

                                  18   balance of equities tips in his favor, and that an injunction is in the public interest.” Am. Trucking

                                  19   Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting Winter v. Nat.

                                  20   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). Injunctive relief is “an extraordinary remedy that

                                  21   may only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter, 555

                                  22   U.S. at 22.

                                  23          To grant preliminary injunctive relief, a court must find that “a certain threshold showing

                                  24   [has been] made on each factor.” Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011) (per

                                  25   curiam). Assuming that this threshold has been met, “serious questions going to the merits and a

                                  26   balance of hardships that tips sharply towards the plaintiff can support issuance of a preliminary

                                  27   injunction, so long as the plaintiff also shows that there is a likelihood of irreparable injury and

                                  28   that the injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,
                                                                                          3
                                   1   1135 (9th Cir. 2011) (internal quotation marks omitted).

                                   2   III.     ANALYSIS

                                   3            A.     Likelihood of Success on the Merits

                                   4                   1.      Eighth Amendment

                                   5            Plaintiffs contend that the City’s practices violate their Eighth Amendment rights under

                                   6   Martin v. City of Boise, No. 15-35845, -- F.3d --, 2019 WL 1434046, at *15 (9th Cir. Apr. 1,

                                   7   2019).

                                   8            The Eighth Amendment’s “Cruel and Unusual Punishments Clause circumscribes the

                                   9   criminal process in three ways.” Ingraham v. Wright, 430 U.S. 651, 667 (1977). “First, it limits

                                  10   the type of punishment the government may impose; second, it proscribes punishment ‘grossly

                                  11   disproportionate’ to the severity of the crime; and third, it places substantive limits on what the

                                  12   government may criminalize.” Martin, 2019 WL 1434046, at *26. At issue here is the third
Northern District of California
 United States District Court




                                  13   limitation, which the Supreme Court has cautioned must “be applied sparingly.” Ingraham, 430

                                  14   U.S. at 667.

                                  15            In Martin, the Ninth Circuit synthesized the relevant case law as articulating “the principle

                                  16   . . . ‘that the Eighth Amendment prohibits the state from punishing an involuntary act or condition

                                  17   if it is the unavoidable consequence of one’s status or being.’” Martin, 2019 WL 1434046, at *27

                                  18   (quoting Jones v. City of Los Angeles, 444 F.3d 1118, 1135 (9th Cir. 2006), vacated, 505 F.3d

                                  19   1006 (9th Cir. 2007)). Applying this principle to a pair of ordinances that “criminalize[d] the

                                  20   simple act of sleeping outside on public property” anywhere in the city of Boise, the Ninth Circuit

                                  21   explained that, “as long as there is no option of sleeping indoors, the government cannot

                                  22   criminalize indigent, homeless people for sleeping outdoors, on public property, on the false

                                  23   premise they had a choice in the matter.” Id. at *27-28. In so doing, the Ninth Circuit emphasized

                                  24   that its holding was “a narrow one”:

                                  25                   Naturally, our holding does not cover individuals who do have access
                                                       to adequate temporary shelter, whether because they have the means
                                  26                   to pay for it or because it is realistically available to them for free, but
                                                       who choose not to use it. Nor do we suggest that a jurisdiction with
                                  27                   insufficient shelter can never criminalize the act of sleeping outside.
                                                       Even where shelter is unavailable, an ordinance prohibiting sitting,
                                  28                   lying, or sleeping outside at particular times or in particular locations
                                                                                            4
                                                      might well be constitutionally permissible. So, too, might an
                                   1                  ordinance barring the obstruction of public rights of way or the
                                                      erection of certain structures. Whether some other ordinance is
                                   2                  consistent with the Eighth Amendment will depend, as here, on
                                                      whether it punishes a person for lacking the means to live out the
                                   3                  “universal and unavoidable consequences of being human” in the way
                                                      the ordinance prescribes.
                                   4

                                   5   Id. at *27 n.8 (citations omitted).

                                   6           Martin’s holding does not extend to the situation here. First, the City’s decision to require

                                   7   Plaintiffs to temporarily vacate their encampment does not, by itself, implicate any criminal

                                   8   sanctions that would trigger Eighth Amendment protections. Nothing in the notice of temporary

                                   9   closure or elsewhere in the record suggests that the City intends to issue criminal sanctions as part

                                  10   of the temporary closure operation.

                                  11           Rather, it appears from Plaintiffs’ motion that the criminal sanction they fear is a citation

                                  12   or arrest for failing to vacate the encampment. ECF No. 7 at 4-5. The Court notes that there is no
Northern District of California
 United States District Court




                                  13   evidence in the record that the City has previously enforced temporary enclosures via citations or

                                  14   arrests. However, even assuming (as Plaintiffs do) that this might occur, remaining at a particular

                                  15   encampment on public property is not conduct protected by Martin, especially where the closure is

                                  16   temporary in nature. The Ninth Circuit was clear: “[W]e in no way dictate to the City that it must

                                  17   provide sufficient shelter for the homeless, or allow anyone who wishes to sit, lie, or sleep on the

                                  18   streets . . . at any time and at any place.” Martin, 2019 WL 1434046, at *27 (alteration in original)

                                  19   (quoting Jones, 444 F.3d at 1138). This is not a case where “homeless plaintiffs do not have a

                                  20   single place where they can lawfully be” within the City. Id. (quoting Pottinger v. City of Miami,

                                  21   810 F. Supp. 1551, 1565 (S.D. Fla. 1992)). Faced with a similar motion seeking to enjoin the City

                                  22   on this basis, another court in this district has explained, “Plaintiffs are not faced with punishment

                                  23   for acts inherent to their unhoused status that they cannot control.” Miralle v. City of Oakland,

                                  24   No. 18-CV-06823-HSG, 2018 WL 6199929, at *2 (N.D. Cal. Nov. 28, 2018). The same is true

                                  25   here.

                                  26           Because the temporary closure does not impose criminal consequences – even indirectly –

                                  27   in a manner prohibited by Martin, the Court need not find that Plaintiffs would have the “option of

                                  28   sleeping indoors” during this eight-hour period. Martin, 2019 WL 1434046, at *27; see also
                                                                                          5
                                   1   Miralle, 2018 WL 6199929, at *2.

                                   2             Accordingly, the Court concludes that Plaintiffs have not raised serious questions as to

                                   3   their Eighth Amendment claim.

                                   4                    2.      Fourteenth Amendment

                                   5             Plaintiffs next assert that an injunction is necessary because – contrary to its official

                                   6   policies – the City “has a pattern and practice of ‘unlawfully seizing and destroying personal

                                   7   property that is not abandoned without providing any meaningful notice and opportunity to be

                                   8   heard.’” ECF No. 7 at 6 (quoting Lavan v. City of Los Angeles, 693 F.3d 1022, 1027 (9th Cir.

                                   9   2012)).

                                  10             In Lavan, the City of Los Angeles “admit[ted] that it failed to provide any notice or

                                  11   opportunity to be heard for [unhoused plaintiffs] before it seized and destroyed their property.”

                                  12   693 F.3d at 1032. Los Angeles argued only that plaintiffs lacked a “constitutionally protected
Northern District of California
 United States District Court




                                  13   property interest in unattended personal property left illegally on the public sidewalk,” id. at 1031,

                                  14   a suggestion that the Ninth Circuit rejected.

                                  15             Here, as the Miralle court recognized, the S.O.P. “on its face, provides adequate notice and

                                  16   opportunity for Plaintiffs to be heard before property is seized.” Miralle, 2018 WL 6199929, at

                                  17   *3; see also Cobine v. City of Eureka, No. C 16-02239 JSW, 2016 WL 1730084, at *4 (N.D. Cal.

                                  18   May 2, 2016) (finding similar procedures “provided sufficient due process through advance notice

                                  19   and will provide adequate post-seizure remedies”). The notice of temporary closure was posted on

                                  20   March 29, 2019, more than 72 hours before the morning of April 3, 2019. ECF No. 14-2 at 45.

                                  21   The notice warned occupants to remove all belongings; in the alternative, the City stated that it

                                  22   would store property left at the encampment, so long as it was not “unsafe or hazardous to store.”

                                  23   Id. Under the S.O.P., belongings are stored for at least 90 days, and a Notice of Collected

                                  24   Property is posted at the encampment with information on how to retrieve stored property. ECF

                                  25   No. 14-2 at 16.

                                  26             At the hearing, Plaintiffs confirmed that their Fourteenth Amendment challenge is not to

                                  27   the S.O.P. itself. Rather, Plaintiffs contend that the City does not actually comply with the S.O.P.

                                  28   and is therefore unlikely to comply with it in the future. If the record contained evidence that the
                                                                                            6
                                   1   City had repeatedly violated its own policies regarding the destruction of unhoused persons’

                                   2   property, it would raise serious questions as to the merits of Plaintiffs’ claim. However, the

                                   3   declarations submitted by Plaintiffs are too general to meet this burden.

                                   4          It is not sufficient to state, as Plaintiffs and their declarants do, that the City has sometimes

                                   5   removed and destroyed encampment members’ property. Sometimes the City has the right to do

                                   6   this. The S.O.P. permits City personnel to “confiscate or remove belongings . . . [that] are an

                                   7   immediate threat to public health and safety or evidence of a crime or contraband.” ECF No. 14-2

                                   8   at 17. Plaintiffs do not challenge these provisions, or the S.O.P.’s guidelines concerning the types

                                   9   of items that the City stores versus those it confiscates and destroys. Id. at 21.1 Therefore, when

                                  10   the City confiscates and destroys property, it is not possible to conclude that there has been a

                                  11   policy violation without knowing more.

                                  12          Plaintiffs’ declarations do not provide the “more.” Two declarants, Jesse Turner and
Northern District of California
 United States District Court




                                  13   Angel Diaz, both state that they witnessed the City improperly discard encampment residents’

                                  14   belongings during closures, but do not provide any specific details from which the Court can infer

                                  15   that the discarded items should have been stored instead. See ECF No. 6-2 at 2; ECF No. 6-3 at 2-

                                  16   3. It is equally possible that the items in question were properly seized and destroyed because

                                  17   they were unsafe, hazardous to store, or a threat to public health or safety, as it is that they were

                                  18   not. Plaintiffs simply do not address that question.2 And though Shipp and De Guzman report

                                  19   that similar destruction occurred when the City closed their prior encampment on East 12th Street

                                  20   and 23rd Avenue, their evidence is similarly too general for the Court to find that the City violated

                                  21

                                  22   1
                                         Pursuant to the City’s guidelines, the Public Works Agency does not store items that are, among
                                  23   other things, “dirty or soiled,” “perishable,” “contaminated,” or “hazardous.” ECF No. 14-2 at 21.
                                       It also does not store bedding, pots and pans, or books. Id.
                                  24
                                       The Court notes as well that, to the extent that encampment residents disagree with the City’s
                                  25   decisions about which items can be stored, they have at least 72 hours to remove all items under
                                       the City’s policies.
                                  26   2
                                        Plaintiffs’ declarants do identify some purportedly destroyed items that are on the City’s
                                  27   presumptive storage list. See, e.g., ECF No. 6 at 3 (stereo system); ECF No. 6-1 at 2 (electronics,
                                       bicycles). Nonetheless, the items may have been in a condition that subjected them to seizure
                                  28   under the City’s policies. See note 1, supra. Again, the declarations are silent on this point.

                                                                                          7
                                   1   its policies in that instance. ECF No. 6 at 2-3; ECF No. 6-1 at 2.3 Against this evidence, the Court

                                   2   weighs the City’s representations that it has consistently complied with its policies, either by

                                   3   properly storing items or cooperating with encampment residents to remove all items that should

                                   4   not be discarded. See ECF No. 14-2 at 5-6. Because the Plaintiffs’ declarations are so general,

                                   5   there is nothing to contradict the City’s representations.

                                   6           “To have standing to assert a claim for prospective injunctive relief, a plaintiff must

                                   7   demonstrate ‘that he is realistically threatened by a repetition of [the violation].’” Melendres v.

                                   8   Arpaio, 695 F.3d 990, 997 (9th Cir. 2012) (alteration in original) (quoting City of Los Angeles v.

                                   9   Lyons, 461 U.S. 95, 109 (1983)). Where the threat of harm is not attributable to a written policy,

                                  10   plaintiffs must generally “demonstrat[e] that the injury was part of a pattern of officially

                                  11   sanctioned behavior.” Allen v. County of Lake, 71 F. Supp. 3d 1044, 1050 (N.D. Cal. 2014)

                                  12   (citing Melendres, 695 F.3d at 997-98). In order to obtain a preliminary injunction, moreover,
Northern District of California
 United States District Court




                                  13   “plaintiffs must make a clear showing of each element of standing.” Townley v. Miller, 722 F.3d

                                  14   1128, 1133 (9th Cir. 2013). Because Plaintiffs have not met their burden of showing that the City

                                  15   is violating its own policies, the Court cannot find a realistic threat that it will do so in the future.

                                  16           Discovery in this case regarding the City’s past conduct, or evidence concerning future

                                  17   “clean and clear” operations, may succeed in demonstrating that the City does not, in fact, comply

                                  18   with its own policies. The Court will consider such evidence if it emerges. On the present record,

                                  19   however, Plaintiffs have not met their burden of showing either a serious question going to the

                                  20   merits or a likelihood of future harm. Given those failures, the Court need not address the

                                  21   remaining factors. The Court will deny the motion for preliminary injunction.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27

                                  28
                                       3
                                         At the Court’s invitation, De Guzman also gave testimony at the hearing on the motion. Though
                                       the Court considers that testimony, it does not provide material support for Plaintiffs’ claims.
                                                                                         8
                                   1                                           CONCLUSION

                                   2         For the foregoing reasons, Plaintiffs’ motion for preliminary injunction is denied.

                                   3         IT IS SO ORDERED.

                                   4   Dated: April 16, 2019
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       9
